Citation Nr: 0028942	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-03 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to Agent Orange exposure.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran served on active service from 
February 1968 to September 1969. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's liver disorder, characterized as right 
hepatic lesion, is not recognized by the VA as a disease for 
which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

4.  No evidence of liver disorder, including right hepatic 
lesion, is shown in service, and no competent medical 
evidence of record relates the veteran's current liver 
disorder to his service, to include Agent Orange exposure 
therein.

5.  The veteran's service connected disabilities include post 
traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling, tinnitus evaluated as 10 percent disabling, and 
bilateral hearing loss evaluated as 0 percent disabling.  His 
combined service connected rating is 40 percent.

6.  The veteran has the equivalent of a GED education.  His 
last employment was with the Hastings College as maintenance 
personnel/custodian, which lasted from 1984 to 1990.

7.  The veteran's service-connected disabilities are not 
shown to be so disabling as to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  A liver disorder, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by service.  38 
U.S.C.A. § 5107(a) (West 1991).  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for the assignment of a total evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Liver Disorder,
to Include as Due to Agent Orange Exposure.

The veteran claims that he currently suffers from a liver 
disorder, characterized as right hepatic lesion, as a result 
of his exposure to herbicides in Vietnam.  In this regard, 
the veteran's DD-214 shows that the veteran served from 
February 1968 to September 1969, including a period of 
service of one year and 14 days with the U.S. Army, Pacific.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection. 
See 38 C.F.R. § 3.303(b) (1999).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure. Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. That is, the 
material in the claims file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, 34 F.3d at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999).

In the present case, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, as shown 
by a May 1998 VA examination report discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

With respect to the medical evidence, the veteran's service 
medical records make no reference to problems concerning any 
liver disorders or problems, to include a right hepatic 
lesion.  In fact, the first indication of any liver problems 
dates back to January 1997, which is more than twenty years 
after the veteran's discharge from service.  Specifically, 
medical records from the Grand Island VA Medical Center 
(VAMC) dated from 1969 to 1997 contain notations dated 
January 14, 1997 indicating the veteran complained of 
intermittent chest pain and lower abdominal pain, and was 
diagnosed with back pain and hepatic cyst (mass) to be 
further evaluated by CT scan examination.  Additionally, 
January 1997 notations from the Lincoln VAMC indicate that 
the veteran underwent a CT scan examination, including 
multiple axial CT images of the abdomen and pelvis, which 
revealed a 4 centimeter lesion in the inferior portion of the 
right hepatic lobe, most likely the anterior segment.  The 
veteran also had two 5 millimeter hypodensities, one in the 
hepatic dome and the other in the posterior segment of the 
right hepatic lobe consistent with hepatic cysts.  The 
veteran's diagnosis was 4 centimeter hepatic hemagioma, 
stable, and hepatic cyst stable.

Furthermore, records obtained from the Social Security 
Administration (SSA) contain medical records describing the 
treatment the veteran has received over time for various 
disorders, but primarily for back problems and other non-
liver related disorders.

Lastly, a May 1998 VA liver examination report reveals the 
veteran was overweight, but alert, oriented and in no acute 
distress.  He had a cherry angiomata over the anterior chest 
wall, anterior abdominal wall, and a few over the posterior 
chest wall.  He also had some brown maculae over the anterior 
abdominal wall.  No hepatosplenomegaly or masses were 
palpable, and the veteran's liver panel was within normal 
limits.  The veteran's diagnosis was gastroesophageal reflux 
disease, and 4 centimeter lesion of the right hepatic lobe as 
noted in the January 1997 CT scan.

Based on the foregoing, the Board finds that the veteran has 
not established service connection for a liver disorder under 
either the direct or presumptive theories of service 
connection.  As noted above, the record shows that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and competent medical evidence demonstrates that he 
currently has a liver disorder characterized as right hepatic 
lesion.  Nevertheless, the Board notes that the veteran's 
liver disorder is not among the diseases for which the 
Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As such, the veteran has not established 
service connection for a liver disorder by the use of 
statutory presumptions, and thus, service connection can only 
be established with proof of actual direct causation.  See 
Combee, supra.

However, as the veteran has also failed to present medical 
evidence showing in-service incurrence or aggravation of his 
current liver disorder, including as secondary to exposure to 
herbicides, there is no basis for a finding of entitlement to 
service connection on a direct basis.  As noted above, the 
veteran was first diagnosed with a liver disorder in 1997, 
which is more than twenty years after his separation from 
active military service.  In addition, none of the post-
service clinical records contains a medical opinion relating 
the veteran's liver disorder, to include right hepatic 
lesion, to his period of service or to herbicide exposure 
therein.  Despite contentions by the veteran and his 
representative that his liver disorder is related to exposure 
to Agent Orange in service, lay assertions of medical 
etiology can never constitute evidence of in-service 
incurrence or aggravation.  See 38 U.S.C.A. § 5107(a).

In the absence of competent medical evidence to support the 
veteran's claim that his liver disorder was incurred in or 
aggravated by service, or is otherwise related to service, 
the veteran's claim must be denied.  The Board has considered 
the argument advanced by the veteran's representative that 
the VA has failed to properly assist the veteran in the 
development of this claim by not remanding the case for a 
medical opinion.  However, the Board finds that such duty to 
assist was fulfilled by the May 1998 VA examination discussed 
above.

II.  TDIU.

The Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO, as supported by the 1998 VA examination reports discussed 
below.  As such, no further development is necessary in order 
to comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1999).  Marginal employment shall not 
be considered substantially gainful employment. 38 C.F.R. § 
4.16(a) (1999).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone. See 38 C.F.R. § 4.16(b) 
(1999).

At present, the veteran's service connected disabilities 
include PTSD evaluated as 30 percent disabling, tinnitus 
evaluated as 10 percent disabling, and bilateral hearing loss 
evaluated as 0 percent disabling.  His combined service 
connected rating is 40 percent.  And, in order to comply with 
the requirements of 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999), the Board will evaluate the veteran's service 
connected disabilities, as discussed below.

A.  PTSD.

With respect to rating PTSD, the Board observes that the 
regulation dealing with mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Prior to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence, medical records from the Grand 
Island VA Medical Center (VAMC) dated from 1969 to 1997 
describe the treatment the veteran has received over time for 
anxiety and other psychological symptoms.  Additional records 
from the Grand Island and Lincoln VA Medical Centers (VAMC) 
dated 1997 contain a hospitalization summary from the Lincoln 
VAMC showing the veteran was hospitalized from June 23, 1997 
to June 27, 1997.  Upon examination, he had a full beard, 
depressed and anxious mood, and thought process revealing 
some moderate push of speech.  His thought content was 
centered around his knowing that something was wrong, but 
being unable to identify it specifically.  He was also unable 
to tolerate Vietnamese people.  He had suicidal ideation in 
the past, difficulty handling his rage, and a history 
consistent with auditory hallucinations.  The veteran's 
diagnoses were chronic PTSD, and depression not otherwise 
specified.  His global assessment of functioning (GAF) score 
for this period of hospitalization was 48, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  However, June 27, 1997 notations from 
the veteran's occupational therapy for evaluation of his work 
skills found that, upon discharge, he was deemed to be able 
to communicate with others and was able to work on individual 
projects with minimal input.  

Additionally, a May 1998 VA examination report reveals that, 
upon examination, the veteran was appropriately dressed, well 
oriented to time, place and person, and able to follow a goal 
idea without distraction or interruption of thinking or 
psychotic thought process.  He had moderate anxiety and 
depression with stability in mood throughout the evaluation, 
restlessness, average to above average intellect, 
satisfactory abstract conceptualization, obsessive-compulsive 
characteristics present to a mild degree, intact judgment, 
and fair insight.  He did not present evidence of delusion, 
hallucinations or suicidal thinking.  The veteran's diagnosis 
was chronic PTSD moderate to severe, service connected.  His 
GAF score was 60, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers.). 

After a review of the evidence, the Board finds that, 
although the veteran was assigned a GAF score of 48 in June 
1997, the evidence shows that such score was limited to the 
period of time during which the veteran was hospitalized.  
Such conclusion is supported by subsequent treatment records 
showing an improvement in the veteran's condition, including 
the June 27, 1997 notations discussed above indicating that 
the veteran was able to communicate with others and to do 
individual projects with minimal input.

Additionally, the Board finds that the evidence shows the 
veteran is well oriented to time, place and person; is able 
to follow a goal idea without distraction or disruption, or 
thinking or psychotic thought process; has average to above 
average intelligence; has satisfactory abstract 
conceptualization; has fair mathematical computation ability; 
has intact judgment and fair insight; and does not show 
evidence of erosion of recent or remote memory.  His most 
recent GAF score in 1998 was 60, which equates to moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers.). 

As such, the Board finds that the veteran's PTSD is not 
characterized by considerable impairment in his ability to 
establish and maintain effective or favorable relationships 
with people, and his psychoneurotic symptoms do not result in 
such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Additionally, his PTSD is not characterized by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See id.

Given the above discussion and considering the veteran's 
overall disability picture, the Board finds that the 
veteran's currently assigned 30 percent evaluation is 
appropriate.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).




B.  Tinnitus.

At present, the veteran is service connected for tinnitus, 
which is deemed to be 10 percent disabling under Diagnostic 
Code 6260, effective July 1993.  With respect to the medical 
evidence of record, a March 1993 VA examination report shows 
the veteran was diagnosed with sensorineural hearing loss 
with tinnitus by history, with possible exacerbation of the 
tinnitus by the veteran's use of anti-inflammatory 
medication.  Medical records from the Lincoln and Grand 
Island VA Medical Centers dated 1997 include December 1997 
notations indicating the veteran was treated for tinnitus.  
And, a July 1998 VA tinnitus questionnaire completed by the 
veteran indicates he reported constant tinnitus and 
intermittent headaches. 

With respect to the applicable law, by regulatory amendment 
effective June 10, 1999, changes were made to the schedular 
criteria for evaluation of diseases of the ear including 
tinnitus.  See 64 Fed. Reg. 25208, 25209 (1999).  And, as 
noted above, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
disorders of the ear cannot be applied to a claim for any 
date prior to June 10, 1999.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Under the criteria effective prior to June 10, 1999, a 10 
percent evaluation for tinnitus contemplated tinnitus which 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  This was the maximum evaluation provided 
under Diagnostic Code 6260 prior to June 10, 1999.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  As of June 10, 
1999, the revised regulations removed the requirement that 
the tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma, and now only requires that the 
tinnitus be recurrent.  However, Diagnostic Code 6260 still 
provides for a maximum 10 percent evaluation and as such, a 
higher evaluation under this code with consideration of the 
old and revised criteria would not result in a higher 
evaluation in this case.

A newly added Note to the provision effective June 10, 1999, 
nevertheless, indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  The Board observes that, in certain circumstances, a 
higher evaluation may be granted if tinnitus is associated 
with other disabilities.  However, there is no evidence in 
this case that the veteran's tinnitus is associated with 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999)), labyrinthitis (38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1999)) or Meniere's syndrome (38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1999)) such that would warrant an 
increased initial evaluation in excess of 10 percent.  
Furthermore, the veteran has already been assigned a separate 
rating for bilateral hearing loss, as it will be discussed in 
section II.C. of this decision.  

Moreover, prior to June 10, 1999, 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (1998), provided a rating in excess of 
10 percent for cerebral arteriosclerosis in the absence of a 
diagnosis of multi-infarct dementia, but provided only a 10 
percent evaluation for subjective complaints such as 
tinnitus, headaches, or dizziness recognized as symptomatic 
of a properly diagnosed cerebral arteriosclerosis.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (1998).  In this case, 
however, there is no competent medical evidence suggesting 
that the veteran has any disability related to tinnitus for 
which service connection has not been established that would 
result in a higher evaluation than currently assigned.  
Specifically, the evidence does not show he currently has 
headaches or dizziness recognized as symptomatic of a 
properly diagnosed cerebral arteriosclerosis, or that he has 
been diagnosed with multi-infarct dementia.

Given the above discussion and considering the veteran's 
overall disability picture, the Board finds that the 
veteran's present award of a 10 percent disability evaluation 
for tinnitus is appropriate.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic 
Code 6260 (1998 & 1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

C.  Bilateral Hearing Loss.

The veteran is currently service connected for bilateral 
hearing loss, which is evaluated as 0 percent disabling under 
Diagnostic Code 6100, effective July 1993.  In this respect, 
the assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  And, recent 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disability, effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  In this respect, where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Secretary is obligated to 
apply June 10, 1999 as the effective date for the revised 
criteria for evaluating a hearing impairment, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas.  Thus, the revised rating schedule for hearing 
impairment cannot be applied to a claim for any date prior to 
June 10, 1999.  See 38 U.S.C.A. § 5110(g)(West 1991). 

In this case, however, as all the medical evidence of record 
is dated prior to June 1999, the Board will apply both the 
new and old criteria in reviewing the evidence.  The veteran 
will not be prejudiced by this process as the new criteria 
provide for alternative methods for evaluating a hearing 
disability which were not allowed under the old criteria, and 
thus, the most favorable version will be applied.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
general, the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of pure tone audiometry results and the 
results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The Board observes further that the 
explanatory information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. at 25204. 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85. Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a) and (d) (1998), as amended 
by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. See 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100, Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann v. Principi, supra.  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination." See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In addition, the explanatory information accompanying the 
regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86 (1999).

In this case, the medical evidence contains an October 1993 
VA examination report which shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 40, 35, 25, 
25, 25 and for the left ear were 40, 40, 25, 30, 25, both 
measured at 500, 1000, 2000 and 4000 Hertz, respectively.  
The puretone threshold average for the right ear was 27.5, 
and for the left ear was 30; and speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 94 percent in the left ear.  An application of the old and 
new criteria produce the same findings, which results in the 
assignment of a numeric designation of level I hearing in the 
right ear and level I hearing in the left ear, which warrant 
a noncompensable (0 percent) disability evaluation for the 
veteran's bilateral hearing loss, under Diagnostic Code 6100.

A May 1994 examination at the Grand Island VA Medical Center 
(VAMC) shows the veteran's pure tone thresholds, in decibels, 
for the right ear were 55, 40, 40, 35, 35 and for the left 
ear were 70, 50, 45, 45, 45, both measured at 500, 1000, 2000 
and 4000 Hertz, respectively.  The puretone threshold average 
for the right ear was 45, and for the left ear was 55; and 
speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
An application of the old and new criteria produce the same 
findings, which results in the assignment of a numeric 
designation of level I hearing in the right ear and level I 
hearing in the left ear, which warrant a noncompensable (0 
percent) disability evaluation for the veteran's bilateral 
hearing loss, under Diagnostic Code 6100.

A July 1994 VA examination report reveals the veteran's pure 
tone thresholds, in decibels, for the right ear were 45, 45, 
35, 35, 35 and for the left ear were 60, 50, 35, 45, 40, both 
measured at 500, 1000, 2000 and 4000 Hertz, respectively.  
The puretone threshold average for the right ear was 42, and 
for the left ear was 48; and speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.  An application of the old and 
new criteria produce the same findings, which results in the 
assignment of a numeric designation of level II hearing in 
the right ear and level I hearing in the left ear, which 
warrant a noncompensable (0 percent) disability evaluation 
for the veteran's bilateral hearing loss, under Diagnostic 
Code 6100.

Lastly, a May 1998 VA examination report shows the veteran's 
pure tone thresholds, in decibels, for the right ear were 55, 
50, 50, 40, 50 and for the left ear were 60, 55, 45, 50, 45, 
both measured at 500, 1000, 2000 and 4000 Hertz, 
respectively.  The puretone threshold average for the right 
ear was 47, and for the left ear was 48; and speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  An 
application of the old and new criteria produce the same 
findings, which results in the assignment of a numeric 
designation of level I hearing in the right ear and level I 
hearing in the left ear, which warrant a noncompensable (0 
percent) disability evaluation for the veteran's bilateral 
hearing loss, under Diagnostic Code 6100.

Given the above discussion and considering the veteran's 
overall disability picture, the Board finds that the 
veteran's present award of a 0 percent disability evaluation 
for bilateral hearing loss is appropriate.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (1999). 

D.  Extra-Schedular Evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, as 
per Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) and 
the provisions of 38 C.F.R. § 3.321(b)(1), which provide 
procedures for assignment of an extra-schedular evaluation.  
In the instant case, however, there has been no showing via 
competent evidence that the veteran's PTSD, tinnitus, and 
hearing loss have caused marked interference with employment, 
the need for frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.

The Board acknowledges that the veteran is receiving Social 
Security Administration (SSA) disability benefits; however, 
such benefits are secondary to the veteran's primary 
diagnosis of chronic low back pain and status post 
diskectomy.  Additionally, the Board finds that the evidence 
shows that any occupational impairment or unemployability the 
veteran may have is not shown to be exclusively due to his 
service connected PTSD, tinnitus, and bilateral hearing loss.  
Accordingly, further development regarding the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating is not warranted.  See generally, Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

E.  Analysis.

In the veteran's case, as discussed above, the individual 
disability evaluations and the combined disability evaluation 
are appropriate and do not meet the criteria for a total 
disability evaluation under 38 C.F.R. § 4.16(a) (1999), and 
the Board has considered whether an extra-schedular 
evaluation, under 38 C.F.R. § 4.16(b) (1999), is in order and 
has found that that is not the case here.

In addition, the service medical records contain February 
1968 medical notations indicating that the veteran was 
unemployed for long periods of time secondary to a back 
injury.  And, November 1979 notations from Anthony Pollock, 
M.D., show the veteran was believed to be unable to return to 
work secondary to disc fusion in June 1979, and that he was 
not expected to return to work for 6 months.  In this regard, 
the Board notes that the veteran is not currently service 
connected for a back disability.

Furthermore, the Board acknowledges that a hospitalization 
summary from the Lincoln VA Medical Center (VAMC) for June 
23, 1997 to June 27, 1997 assigned the veteran for this 
period of time a global assessment of functioning (GAF) score 
of 48 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, June 27, 1997 notations from the 
veteran's occupational therapy for evaluation of his work 
skills found that, upon discharge, the veteran was able to 
communicate with others and was able to work on individual 
projects with minimal input. 

Lastly, as noted above, the Board acknowledges that the 
veteran is receiving Social Security Administration (SSA) 
disability benefits; however, such benefits are secondary to 
the veteran's primary diagnosis of chronic low back pain and 
status post diskectomy, which are not currently service 
connected.

Overall, while the Board has noted the veteran's overall 
physical conditions have some effect on his employability, 
the preponderance of the evidence of record in this case does 
not support his contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment. See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Accordingly, entitlement to TDIU is not 
warranted.  Since the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable 
doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 1991), is 
not for application in the instant case.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board would point 
out, however, that the veteran is free to reopen his claim at 
any time.










ORDER

Service connection for a liver disorder, to include as due to 
Agent Orange exposure, is denied.

The claim of entitlement to TDIU is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



